EXHIBIT 10.3

 

THE KROGER CO.

DEFERRED COMPENSATION PLAN FOR INDEPENDENT DIRECTORS

 

The Kroger Co. hereby amends and restates, effective as of June 1, 2003, its
Deferred Compensation Plan for Independent Directors established for the purpose
of providing to members of the Board of Directors who are eligible to
participate in the Plan the option of deferring a portion of future compensation
that may become due from the Company.

 

ARTICLE I

DEFINITIONS

 

For purposes hereof, the following words and phrases have the meanings
indicated:

 

1. The “Plan” means The Kroger Co. Deferred Compensation Plan for Independent
Directors, as set forth herein, together with all amendments hereto.

 

2. “Cash Credit(s)” of a Participant at any time means the sum of all amounts of
Deferred Compensation, including interest, credited to a Participant and
recorded on his/her Deferred Compensation Account as Cash Credits.

 

3. The “Committee” means the Retirement Management Committee.

 

4. The “Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

 

5. The “Company” means The Kroger Co., an Ohio corporation, its Independent
successors, and the surviving corporation, resulting from any merger of the
Company with any other corporation or corporations.

 

6. A “Independent Director” means any member of the Board of Directors of the
Company who is not an employee of the Company.

 

7. “Compensation” means the retainer and any fee payable to a Independent
Director with respect to a fiscal year of the Company.

 

8. A “Deferral Year” means the calendar year during which, but for an election
to defer under the Plan, the Independent Director would actually receive
Compensation from the Company.

 

9. A “Deferral Election Agreement” means an agreement, in the form attached
hereto as Exhibit A, executed by a Participant in order to defer Compensation in
accordance with the provisions of the Plan, and to designate whether such
Deferred Compensation shall be allocated to the Participant’s Deferred
Compensation Account as Cash Credits or as Stock Price Credits.

 

10. “Deferred Compensation” means the amount of Compensation deferred in
accordance with the Plan.

 

11. “Deferred Compensation Account” means the bookkeeping account for each
Deferral Year on which the amount of Deferred Compensation of a Participant is
recorded as a “Cash Credit” or “Stock Price Credit” for each Deferral Year in
accordance with the Plan.

 

12. “Designated Beneficiary” means the person(s) designated by a Participant on
the Participant’s Deferral Election Agreement, in accordance with the Plan, to
receive payment of the remaining balance of the Deferred Compensation Account in
the event of the death of the Participant prior to Participant’s receipt of the
entire amount of the Deferred Compensation Account.

 



--------------------------------------------------------------------------------

13. “Fair Market Value” of the Stock Price Credits allocated to a Participant’s
Deferred Compensation Account as of any date means the average of the high and
low trading price on the New York Stock Exchange of common stock of the Company
on the last day of the calendar quarter immediately preceding such date,
multiplied by the “Stock Price Credits” in his/her Deferred Compensation
Account.

 

14. A “Participant” means an Independent Director who has been elected to defer
payment of all or a portion of the Participant’s Compensation in accordance with
the Plan.

 

15. “Stock Price Credit(s)” means the credits allocated to the Participant’s
Deferred Compensation Account in the manner described in Section 5 of Article
II.

 

ARTICLE II

DEFERRAL OF COMPENSATION

 

1. Deferral Elections. For each Deferral Year, each Independent Director is
entitled to defer the receipt of payment of up to 100% (or any stated dollar
amount not to exceed the amount of Compensation) of the Compensation payable
during the Deferral Year, and such Deferred Compensation shall be recorded in
the Deferred Compensation Account of the Participant as a “Cash Credit” or a
“Stock Price Credit”.

 

The Independent Director must make all deferral elections on a Deferral Election
Agreement. The Committee will establish procedures to make deferral elections
that will include the times during which the deferral elections can be made and
that will comply with applicable Internal Revenue Service requirements.

 

2. Period of Deferral. The Independent Director must, in the Deferral Election
Agreement, designate the time and manner in which Deferred Compensation is to be
later paid, all in accordance with the distribution option prescribed in Article
III.

 

Upon making a deferral election pursuant to the foregoing provisions, an
Independent Director will become a Participant of the Plan and will continue to
be a Participant until all amounts of Deferred Compensation have been paid from
the Plan.

 

3. Deferred Compensation Account. The amount of Compensation deferred by a
Participant for any Deferral Year will be credited to a separate Deferred
Compensation Account for that Deferral Year in the name of the Participant,
effective as of the day on which the Compensation otherwise would have been paid
to the Participant. The Participant’s Deferred Compensation Account for the year
will be either credited with interest pursuant to Section 4 of this Article or
credited with Stock Price Credits pursuant to Section 5 of this Article.

 

4. Crediting of Interest. The Participant’s Cash Credit in his/her Deferred
Compensation Account for the Deferral Year will be credited with interest based
upon the interest rate established for the Deferral Year by the Board of
Directors of the Company, or by the Compensation Committee of the Board of
Directors, before the beginning of the Deferral Year. Subject to future change
by the Board of Directors or the Compensation Committee, that interest rate will
apply to all subsequent years until the Deferred Compensation is paid out to the
Participant or the Participant’s Beneficiary. For the Deferral Year and each
subsequent year, the Participant’s Cash Credit in his/her Deferred Compensation
Account will be credited with interest on a quarterly basis pursuant to the
following provisions:

 

  (A) The interest for a calendar quarter will be credited effective as of the
last day of the calendar quarter.

 

  (B) The interest credited for a calendar quarter will be in an amount equal to
(i) ___ of the applicable interest rate for the Deferral Year, multiplied by
(ii) the average of the beginning and ending balances of the Participant’s Cash
Credit in his/her Deferred Compensation Account for the calendar quarter.

 



--------------------------------------------------------------------------------

5. Crediting of Stock Price Credits. For each calendar quarter, a Participant
shall have allocated to his/her Deferred Compensation Account a number of Stock
Price Credits equal to the amount of Deferred Compensation which the Participant
has elected to allocate to the Participant’s Deferred Compensation Account for
the quarter, divided by the average of the closing prices of the Company’s
common stock on the New York Stock Exchange on the first and last days of the
quarter. Such Stock Price Credits will be recorded in the Participant’s Deferred
Compensation Account for the Deferral Year and for each subsequent year until
the Deferred Compensation is paid out to the Participant or the Participant’s
Beneficiary.

 

If, prior to payment of the Fair Market Value of a Participant’s Stock Price
Credits pursuant to paragraph 1 of Article III, the Company pays a dividend on
its common stock or makes any distribution with respect thereto, the
Participant’s Deferred Compensation Account will be credited with a number of
additional Stock Price Credits determined by dividing the amount of the dividend
or other distribution allocable to the Stock Price Credits already credited to
the Participant’s Deferred Compensation Account as of the record date for the
dividend or distribution, by the average of the high and low trading prices on
the New York Stock Exchange of Company common stock on the payment date for the
dividend or distribution.

 

If, prior to the payment of the Fair Market Value of a Participant’s Stock Price
Credits pursuant to paragraph 1 of Article III, the number of outstanding shares
of Company common stock is changed by reason of a stock split, stock dividend,
combination of shares or recapitalization, or is converted or exchanged for
other shares as a result of a merger, consolidation, sale, reorganization or
recapitalization, the number of Stock Price Credits will be appropriately
adjusted to reflect the change, based on the best estimate of the Committee as
to relative values.

 

6. Designated Beneficiary. The Participant must, in the Participant’s Deferral
Election Agreement, name a Designated Beneficiary with respect to the
Participant’s Deferred Compensation. The Participant is entitled to provide for
multiple or contingent persons as Designated Beneficiary. The Participant may
change or revoke the Participant’s designation of a Designated Beneficiary by
written notice to the Committee.

 

7. Continued Right to Defer. A Independent Director’s right to defer the
Participant’s Compensation ceases when he/she retires, dies or otherwise
terminates the Participant’s services to the Company.

 



--------------------------------------------------------------------------------

ARTICLE III

PAYMENT OF DEFERRED COMPENSATION

 

1. Payment Upon Participant’s Termination of Services. The Participant, in the
Participant’s Deferral Election Agreement, must specify the time and manner that
Deferred Compensation is to be paid to the Participant upon the Participant’s
termination of services to the Company (for any reason other than death) from
among the following choices, as irrevocably elected by the Participant.

 

For Cash Credits the choices of payment are:

 

  (A) Immediate (Next Quarter) Lump Sum. The Participant’s Deferred Compensation
Account will be paid to the Participant in a single cash lump sum payment as
soon as administratively possible after the first day of the calendar quarter
following the date of the Participant’s termination of services as an
Independent Director. The amount of the lump sum payment will be equal to the
balance of the Participant’s Deferred Compensation Account as of the last day of
the calendar quarter preceding the date of payment to the Participant.

 

  (B) Deferred (Next Year) Lump Sum. The Participant’s Deferred Compensation
Account will be paid to the Participant in a single cash lump sum payment as
soon as administratively possible after the first day of the calendar year
following the date of the Participant’s termination of services as an
Independent Director. The amount of the lump sum payment will be equal to the
balance of the Participant’s Deferred Compensation Account as of the last day of
the calendar year preceding the date of payment to the Participant.

 

In the event that the Participant dies before the date of actual payment of the
lump sum payment, the Participant’s Designated Beneficiary will receive the
Participant’s lump sum payment at the same time and manner prescribed by
subsections (A) and (B).

 

  (C) Immediate (Next Quarter) Quarterly Installments. The Participant’s
Deferred Compensation Account will be paid to the Participant in quarterly
installment payments as designated on the Deferral Election Agreement (not less
than 4 nor more than 40) commencing as soon as administratively possible after
the first day of the calendar quarter following the date of the Participant’s
termination of services as a Independent Director. The amount of each quarterly
installment will be determined by dividing (i) the balance of the Participant’s
Deferred Compensation Account as of the last day of the calendar quarter
preceding the quarterly installment payment to the Participant, by (ii) the
number of the remaining quarterly installment payments to be made to the
Participant plus the payment currently being made.

 

  (D) Deferred (Retirement Age) Quarterly Installments. The Participant’s
Deferred Compensation Account will be paid to the Participant in quarterly
installment payments as designated on the Deferral Election Agreement (not less
than 4 nor more than 40) commencing as soon as administratively possible after
the first day of the calendar quarter following the date of the Participant’s
retirement age specified in the Participant’s Deferral Election Agreement. The
amount of each quarterly installment will be determined by dividing (i) the
balance of the Participant’s Deferred Compensation Account as of the last day of
the calendar quarter preceding the quarterly installment payment to the
Participant, by (ii) the number of the remaining quarterly installment payments
to be made to the Participant plus the payment currently being made.

 

In the event that the Participant dies before commencement of the Participant’s
quarterly installment payments, or the Participant dies after commencement of
the Participant’s quarterly installment payments, the Participant’s Designated
Beneficiary will receive the Participant’s quarterly installment

 



--------------------------------------------------------------------------------

payments, at the election of the Participant in Deferral Election Agreement,
either (i) at the same time and manner prescribed by subsections (C) and (D) as
if the quarterly installment payments were being made to the Participant or (ii)
in a single lump sum payment as soon as administratively possible after the
first day of the calendar quarter following the date of the Participant’s death
in an amount equal to the balance of the Participant’s Deferred Compensation
Account as of the last day of the calendar year preceding the date of payment to
the Designated Beneficiary.

 

For Stock Price Credits the choices of payment are:

 

The Fair Market Value of a Participant’s Stock Price Credits in his/her Deferred
Compensation Account will be paid in the form of a single lump sum cash payment
on the first day of the quarter following either the first, second, third,
fourth or fifth anniversary of the Participant’s termination of services as an
Independent Director.

 

2. Payment Upon Participant’s Death. The Participant, in the Participant’s
Deferral Election Agreement, must specify the time and manner that the Deferred
Compensation is to be paid to the Participant’s Designated Beneficiary upon the
Participant’s death during the Participant’s tenure as Independent Director
among the following choices, as irrevocably elected by the Participant:

 

  (A) Immediate (Next Quarter) Lump Sum. All Cash Credits or the Fair Market
Value of any Stock Price Credits in the Participant’s Deferred Compensation
Account will be paid to his/her Designated Beneficiary in a single cash lump sum
payment as soon as administratively possible after the first day of the calendar
quarter following the date of the Participant’s death. The amount of the lump
sum payment will be equal to the balance of the Participant’s Deferred
Compensation Account as of the last day of the calendar quarter preceding the
date of payment to the Designated Beneficiary.

 

  (B) Deferred (Next Year) Lump Sum. All Cash Credits and the Fair Market Value
of any Stock Price Credits in the Participant’s Deferred Compensation Account
will be paid to his/her Designated Beneficiary in a single cash lump sum payment
as soon as administratively possible after the first day of the calendar year
following the date of the Participant’s death. The amount of the lump sum
payment will be equal to the balance of the Participant’s Deferred Compensation
Account as of the last day of the calendar year preceding the date of payment to
the Designated Beneficiary.

 

  (C) Immediate (Next Quarter) Quarterly Installments Available for Cash Credits
Only. Cash Credits in the Participant’s Deferred Compensation Account will be
paid to his/her Designated Beneficiary in quarterly installment payments as
designated on the Deferral Election Agreement (not less than 4 nor more than 40)
commencing as soon as administratively possible after the first day of the
calendar quarter following the date of the Participant’s death. The amount of
each quarterly installment will be determined by dividing (i) the balance of the
Participant’s Deferred Compensation Account as of the last day of the calendar
quarter preceding the quarterly installment payment to the Designated
Beneficiary, by (ii) the number of the remaining quarterly installment payments
to be made to the Designated Beneficiary plus the payment currently being made.

 

3. Special Death Distribution Provisions. In the event of the death of a
Participant, the Committee must receive written notice and verification of the
death of the Participant and reserves the right to delay distribution of a
Participant’s Deferred Compensation Account to the Participant’s Designated
Beneficiary until the Committee’s receipt and acceptance of that notice and
verification of death.

 

The distribution options elected by the Participant in Sections 1 and 2 of this
Article, where applicable, are binding on any subsequent Designated Beneficiary,
including any subsequent Designated Beneficiary arising by a change by the
Participant or by operation of any contingency provisions of the Participant’s
beneficiary designation.

 



--------------------------------------------------------------------------------

The Participant’s written designation of the Participant’s Designated
Beneficiary and Participant’s contingency provisions (if any) will govern the
determination of the proper person entitled to benefits under the Plan following
the death of the Participant and the Participant’s Designated Beneficiary.
However, in the absence of a specific contingency provision therefore, the
following default provisions will apply:

 

  (A) In the event that the Participant dies without any Designated Beneficiary,
the Participant’s Designated Beneficiary will be deemed the Participant’s
estate.

 

  (B) In the event that the Participant’s Designated Beneficiary dies after the
Participant and with outstanding benefits under the Plan, the Designated
Beneficiary’s own beneficiary designated in writing to the Committee (or, if
none, the Participant’s estate) will thereafter be considered the Participant’s
Designated Beneficiary.

 

  (C) In the event that the Participant and the Designated Beneficiary die
simultaneously or under circumstances such that the order of death cannot be
determined, the Participant, for purposes of the Plan, will be deemed to have
survived the Designated Beneficiary.

 

In the event the Participant has elected the installment distribution option
available for Cash Credits and the Participant’s Designated Beneficiary is the
Participant’s estate (or, if applicable, the estate of a Designated
Beneficiary), the Participant’s Deferred Compensation Account will continue to
be made in installment payments consistent with the installment distribution
option to the proper beneficiary under the estate of the Participant (or, if
applicable, the estate of the Designated Beneficiary).

 

4. Hardship. In instances of unforeseeable emergency arising from causes beyond
the Participant’s control and resulting in severe financial hardship to the
Participant if early withdrawal were not permitted, the Participant may apply in
writing to the Committee for an emergency payment under this Section 4. The
Company will pay to the Participant that portion of the Participant’s Deferred
Compensation Account(s) under the Plan as necessary to meet the emergency. For
purposes of this Section 4 an emergency payment will be made only in instances
of hardship arising from those causes and only in those amounts that the
Committee determines is necessary to meet the hardship. Upon application, the
Participant will furnish to the Committee all information as the Participant
deems appropriate and as the Company and counsel for the Company deem necessary
and appropriate to make a determination on the hardship application.

 

5. Committee Discretion to Modify Distribution. The Committee reserves the
right, in its sole and absolute discretion, to modify the time and manner of
payment of a Participant’s Deferred Compensation Account, without regard to the
Participant’s Deferral Election Agreement or any provision of the Plan.

 



--------------------------------------------------------------------------------

ARTICLE IV

BENEFIT RELATED PROVISIONS

 

1. Plan Tax Status. The Plan is intended to constitute an unfunded,
non-qualified deferred compensation arrangement with respect to section 451(a)
of the Internal Revenue Code.

 

2. Plan Binding. As a condition to participating in and receiving benefits under
this Plan, a Participant will be bound by the provisions of this Plan.

 

3. Unsecured Obligation. The obligation of the Company to make payments under
the Plan merely constitutes a general, unsecured promise of the Company to make
payments from its general assets. No Participant or Designated Beneficiary will
have any interest in, or a lien or prior claim upon, any property of the
Company. The right of a Participant or a Designated Beneficiary to receive
benefits under the Plan will be an unsecured claim against the general assets of
the Company and the Participant and the Participant’s Beneficiary will have no
greater rights to the general assets of the Company than any other general
creditor of the Company.

 

4. Nonalienation of Benefits. The Participant’s benefits under this Plan, or the
current right of a Participant or Designated Beneficiary to receive benefits
under the Plan, will not be anticipated, alienated, sold, transferred, assigned,
pledged, encumbered, garnished or subjected to any charge or legal process, by
the Participant, Designated Beneficiary or any other person (such as their
creditors), and any attempt to do so will be null and void and of no force and
effect.

 

5. Tax Withholding. The Participant and Designated Beneficiary will be
responsible for all taxes on amounts paid under the Plan, except to the extent
taxes are withheld as required by law.

 

6. Benefit Payments in the Event of Incapacity. If the Committee finds that any
Participant or Designated Beneficiary is unable to care for the Participant’s
affairs because of illness or injury, or is a minor, then any payment due under
the Plan will be made, in the discretion of the Committee, to the spouse, child,
brother, sister or parent of the respective Participant or Designated
Beneficiary, for the Participant’s benefit, unless a prior claim has been made
by a duly appointed guardian or other legal representative.

 

ARTICLE V

ADMINISTRATION

 

1. Committee Authority. The Committee is responsible for the general
administration of the Plan and for carrying out the provisions hereof. The
Committee has all powers necessary to carry out the provisions of the Plan,
including the discretionary authority to interpret and construe all provisions
of the Plan and make all benefit determinations under the Plan, including but
not limited to eligibility for and the amount in the Deferred Compensation
Account, crediting and calculation of interest, and all questions pertaining to
claims for benefits and procedures for claim review. The Committee is empowered
to take all action deemed advisable in the administration of the Plan. The
actions taken and the decisions made hereunder will be final and binding on all
interested parties.

 

2. Claims Procedure. The Company will provide a procedure for handling claims of
Participants or their Designated Beneficiaries under the Plan. The procedure
will provide adequate written notice within a reasonable period of time with
respect to the Committee’s denial of any claim, as well as a reasonable
opportunity for a full and fair review of any denial. The decision after any
review will be conclusive and binding on Participants, Designated Beneficiaries
and the Company.

 



--------------------------------------------------------------------------------

3. Account Statements. As soon as administratively possible after the end of
each calendar year, the Company will prepare and furnish to each Participant a
statement of the status of each of the Participant’s Cash Credits and Stock
Price Credits in his/her Deferred Compensation Account of the Plan effective as
of the last day of the calendar year. The statement will show the contributions
and earnings credited to the Account during the year and the payments made from
the Account during the year, and any other information as the Committee may
prescribe.

 

4. Indemnification. The Company will indemnify, through insurance or otherwise,
each member of the Committee against any claims, losses, expenses, damages or
liabilities arising out of the performance (or failure of performance) of their
responsibilities under the Plan.

 



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENT AND TERMINATION

 

The Company reserves the right to amend or modify the Plan at any time by action
of its Board of Directors or the Compensation Committee. The Board of Directors
may terminate this Plan at any time. No action will adversely affect any
Participant or Designated Beneficiary who has a Deferred Compensation Account.
The Board may, however, direct that all Deferred Compensation be paid out in a
lump sum or in a series of payments upon, and commencing with, termination of
the Plan. The Board will not be bound by any elections therefore made by
Participants to receive extended payout.

 

ARTICLE VII

MISCELLANEOUS

 

1. Claims of Other Persons. The Plan will not be construed as giving any person,
firm or corporation any legal or equitable right against the Company, its
officers, employees, or directors, except any rights specifically provided for
in the Plan or are hereafter created in accordance with the terms and provisions
of the Plan.

 

2. Severability. The invalidity or unenforceability of any particular provision
of the Plan will not affect any other provisions hereof, and the Plan will be
construed in all respects as if all invalid or unenforceable provisions were
omitted herefrom.

 

3. Governing Law. The provisions of the Plan will be governed and construed in
accordance with the laws of the State of Ohio. Nothing contained herein will be
construed to create any duty, right or obligation under the Employee Retirement
Income Security Act of 1974, as amended (ERISA).

 